IN THE NEBRASKA COURT OF APPEALS

               MEMORANDUM OPINION AND JUDGMENT ON APPEAL
                        (Memorandum Web Opinion)

                                      TILLMAN V. HANSON


  NOTICE: THIS OPINION IS NOT DESIGNATED FOR PERMANENT PUBLICATION
 AND MAY NOT BE CITED EXCEPT AS PROVIDED BY NEB. CT. R. APP. P. § 2-102(E).


                             KIMBERLY ANN TILLMAN, APPELLANT,
                                               V.

                              TIMOTHY HANSON ET AL., APPELLEES.


                              Filed April 6, 2021.   No. A-20-435.


       Appeal from the District Court for Dakota County: BRYAN C. MEISMER, Judge. Affirmed.
       Kimberly Ann Tillman, pro se.
       Thomas J. Culhane and Matthew D. Quandt, of Erickson & Sederstrom, P.C., for appellees.


       RIEDMANN, ARTERBURN, and WELCH, Judges.
       ARTERBURN, Judge.
                                       INTRODUCTION
        Kimberly A. Tillman appeals an order from the district court for Dakota County which
dismissed her claim of negligence that she brought against Timothy Hanson; Litton Claims
Service, Inc.; and Redwood Fire and Casualty Insurance Company (Redwood Fire), and which
denied her motion for leave to amend her complaint. She asserts on appeal that the district court
erred when it did not rule on her motion for leave to amend, when it converted the motion to
dismiss to a motion for summary judgment without notice, and when it did not allow her to present
evidence outside of her complaint before dismissing the case. For the reasons set forth herein, we
affirm the decision of the district court.
                                        BACKGROUND
      On January 24, 2020, Tillman filed a pro se complaint alleging that on January 26, 2016,
Timothy Hanson, a police officer employed by the city of South Sioux City, Nebraska, negligently



                                              -1-
operated his patrol vehicle and “T-bone[d]” her vehicle causing her to suffer property damage,
personal injury, and medical costs. Within the complaint, Tillman listed two additional defendants,
Litton Claims Service and Redwood Fire, in addition to Hanson. Hanson, Litton Claims Service,
and Redwood Fire were represented by the same counsel.
         Hanson filed a motion to dismiss on February 26, 2020. In the motion, Hanson asserted
that Tillman’s negligence claim was barred by the statute of limitations found within the Political
Subdivisions Tort Claims Act (PSTCA) under Neb. Rev. Stat. §§ 13-919 and 13-920 (Reissue
2012). Specifically, he asserted that Tillman alleged that the accident occurred on January 26,
2016, and, that pursuant to the statutory language, she would have had until January 26, 2017, to
submit a claim to the city in writing or be barred under the PSTCA. Hanson further asserted that
Tillman did not allege she submitted a claim in writing. Hanson also alleged that Tillman did not
file suit by January 26, 2018, 2 years after the accident. In support of his motion to dismiss, Hanson
included an affidavit from the city clerk for South Sioux City stating that there was no claim in
writing made by Tillman. Hanson requested that the motion to dismiss be treated as a motion for
summary judgment. Litton Claims Service and Redwood Fire filed a separate motion to dismiss
asserting that there were no allegations against either of them in Tillman’s complaint.
         On March 23, 2020, Tillman filed a motion to “Request Enlargement of Time” to oppose
Hanson’s answer in the “Complaint of Summary Judgement and Dismissal of the case” to file and
serve documents in the case. On March 27, she filed a motion for leave of the court to amend her
complaint because she alleged there are “genuine issues of facts . . . and are disputable.” An
amended complaint was not attached to her motion. The motions to dismiss and the motion for
leave to amend the complaint were set for hearing on May 4.
         At the May 4, 2020, hearing, Litton Claims Service and Redwood Fire argued that there
was no cause of action brought against them in the complaint and that as a result, the complaint
should be dismissed as to them. Hanson argued that as a police officer in South Sioux City, he was
an employee of a political subdivision. As such, a claim for negligence against Hanson would have
to be submitted to the city in writing under the PSTCA within 1 year of the alleged negligent act.
He also asserted that the claim would be forever barred unless the suit was filed within 2 years
after the claim accrued. Hanson explained that Tillman’s claim was not timely submitted in writing
to the city, thus was not timely filed. Hanson offered and the district court received the affidavit
of the city clerk of South Sioux City stating that there was no claim in writing submitted to the
city.
         Tillman was then asked if she planned to provide any evidence or testimony in response to
the motion. She offered six exhibits. Three were received into evidence. Each of the three exhibits
was an unsworn declaration in which Tillman alleged that the claims adjuster for Litton Claims
Service intentionally misrepresented the statute of limitations to her. The court directed that the
remaining three exhibits be filed into the case file as pleadings. These documents included an
amended complaint, however, this document is not included in our record on appeal. Also filed
into the case file was a document titled “Motion: Equitable Estoppel,” wherein Tillman alleged
that the claims adjuster for Litton Claims Service intentionally misrepresented the statute of
limitations to her, thus preventing her from pursuing her claim. Also received was a document
titled “Motion: Equitable Tolling Statute of Limitation” in which Tillman alleged that she was



                                                -2-
intentionally misled by the claims adjuster and the statute of limitations should be tolled. The court
directed this document to be filed into the case file.
        Tillman was asked if she had any additional evidence to oppose the motions to dismiss and
she said that she did not. She did argue that the statute of limitations was misrepresented to her by
the claims adjuster. She also argued that on January 26, 2018, she met with the adjuster and
determined that the statute of limitations to bring the claim was going to expire on that day. She
argued that she relied on various statements made to her about when she should bring a claim or
what process she should follow. She also stated that she understood that she could not “hold a state
or a police officer to a lawsuit” but she “had to tell someone what the police officer, the insurer,
and the city’s insurer did.”
        Hanson argued that any amendment to the complaint would be futile because Tillman
admitted that she did not speak with the adjuster until January 26, 2018, which was already a year
after her deadline to submit a written complaint to the city. Litton Claims Service and Redwood
Fire’s arguments were not based on the statute of limitations; instead, their arguments focused on
Tillman not having raised any specific claims against them in either the original complaint or in
the amended complaint.
        On May 15, 2020, the district court entered its order sustaining both motions to dismiss.
As to the motion filed by Litton Claims Service and Redwood Fire, the court first noted that direct
actions against liability insurance carriers based on the negligence of the insured are not permitted
in Nebraska. The court then found that the pleadings filed by Tillman did not contain any
allegations against either Litton Claims Service or Redwood Fire. The district court dismissed the
complaint as it related to Hanson after concluding that the complaint was filed more than 2 years
after the accident occurred and was thus, time-barred under the PSTCA. The court also denied
Tillman’s motion for leave to file an amended complaint. The court found, upon its review of the
proposed amended complaint, that there was nothing new alleged therein that would have survived
the motions to dismiss that had been filed and ruled upon. Tillman now appeals to this court.
                                   ASSIGNMENTS OF ERROR
        Tillman assigns, consolidated, renumbered, and restated, that the district court erred by
failing to recognize and rule on her motion to amend her complaint, converting Hanson’s motion
to dismiss to a motion for summary judgment without proper notice, and failing to allow Tillman
to present material pertinent to the motion to dismiss outside of the pleadings.
                                    STANDARD OF REVIEW
        An appellate court generally reviews the denial of a motion to amend a complaint for an
abuse of discretion; however, an appellate court reviews de novo an underlying legal conclusion
that the proposed amendment would be futile. Estermann v. Bose, 296 Neb. 228, 892 N.W.2d 857
(2017).
        In actions brought pursuant to the PSTCA, the factual findings of the trial court will not be
disturbed on appeal unless clearly wrong; however, questions of law are reviewed independently
of the decision reached by the court below. Hedglin v. Esch, 25 Neb. App. 306, 905 N.W.2d 105
(2017).




                                                -3-
        When matters outside the pleadings are presented to and not excluded by the court, a
motion to dismiss is treated as one for summary judgment. Hill v. AMMC, Inc., 300 Neb. 412, 915
N.W.2d 29 (2018). An appellate court will affirm a lower court’s grant of summary judgment if
the pleadings and admitted evidence show that there is no genuine issue as to any material fact or
as to the ultimate inferences that may be drawn from the facts and that the moving party is entitled
to judgment as a matter of law. Id.
                                             ANALYSIS
        Based upon our review of the record, we note that Tillman did not raise the precise issues
now assigned as error before the district court. In the absence of plain error, when an issue is raised
for the first time in an appellate court, the issue will be disregarded inasmuch as the trial court
cannot commit error regarding an issue never presented and submitted for disposition in the trial
court. State v. Simnick, 279 Neb. 499, 779 N.W.2d 335 (2010). Plain error may be found on appeal
when an error unasserted or uncomplained of at trial, but plainly evident from the record,
prejudicially affects a litigant’s substantial right and, if uncorrected, would result in damage to the
integrity, reputation, and fairness of the judicial process. Id. As we explain below, we do not find
plain error in the order entered by the district court.
                            FAILURE TO RULE ON MOTION FOR LEAVE TO
                              AMEND COMPLAINT PRIOR TO HEARING
         In her brief, Tillman argues that the district court erred by failing to rule on her motion for
leave to amend prior to the May 4, 2020, hearing. However, the district court denied her motion in
its May 15 order because, having now had the opportunity to review the proposed amended
complaint which was filed during the course of the hearing, it determined that allowing the
amended complaint to become the operative complaint would be futile. We find no plain error in
the district court’s decision.
         A district court’s denial of leave to amend pleadings is appropriate in those limited
circumstances in which undue delay, bad faith on the part of the moving party, futility of the
amendment, or unfair prejudice to the non-moving party can be demonstrated. Bailey v. First Nat.
Bank of Chadron, 16 Neb. App. 153, 741 N.W.2d 184 (2007). In its May 15, 2020, order, the
district court denied Tillman’s motion for leave to amend. The district court stated that it reviewed
the amended complaint and determined that it does not allege any new facts that would survive the
motions to dismiss. We note that a copy of the amended complaint is not in our record. The
praecipe for transcript shows that the amended complaint was not requested to be included in the
record for this appeal. It is the appellant’s burden to create a record for the appellate court which
supports the errors assigned. Clarke v. First Nat. Bank of Omaha, 296 Neb. 632, 895 N.W.2d 284
(2017). Therefore, we cannot review the amended complaint to determine whether any plain error
exists in the court’s determination. Based on the record before us, we cannot say that the district
court committed plain error in not ruling on Tillman’s motion prior to the hearing or in denying
the motion to amend after the hearing. It had no basis for entering a ruling prior to the hearing
since Tillman did not provide the amended complaint until the time of hearing. We have nothing
in our record which would then indicate that the court’s ultimate decision constitutes plain error.




                                                 -4-
                              CONVERSION OF MOTION TO DISMISS TO
                                MOTION FOR SUMMARY JUDGMENT
        We also find no plain error in the district court’s decision to allow Hanson’s motion to
dismiss to be considered a motion for summary judgment. Hanson’s motion to dismiss was
converted into a motion for summary judgment based upon the offer and receipt of the affidavit
signed by the city clerk of South Sioux City. Tillman alleges that the court erred in allowing this
conversion without providing her notice and in not allowing her a reasonable opportunity to
present material outside of her complaint.
        Generally, when matters outside the pleading are presented by the parties and accepted by
the trial court with respect to a motion to dismiss under Neb. Ct. R. Pldg. § 6-1112(b)(6), the
motion shall be treated as a motion for summary judgment and the parties shall be given a
reasonable opportunity to present all material made pertinent to such a motion by statute. Brothers
v. Kimball Cty. Hosp., 289 Neb. 879, 857 N.W.2d 789 (2015). In Brothers v. Kimball Cty. Hosp.,
supra, the Nebraska Supreme Court determined that when the lower court received evidence which
converted a motion to dismiss into a motion for summary judgment, but did not give the other
party notice of the changed status of the motion, the court erred. However, the Supreme Court
found that the party opposing the motion suffered no prejudice because the motion to dismiss
presented an issue of law which the opposing party was adequately notified of within the motion
to dismiss. Id. In another case, the Supreme Court explained that the purpose of the notice of the
conversion of a motion to dismiss to a motion for summary judgment is to give the party opposing
the motion a sufficient opportunity to discover and bring forward factual matters which may
become relevant in the summary judgment context, as distinct from the dismissal context. See
Corona de Camargo v. Schon, 278 Neb. 1045, 776 N.W.2d 1 (2009). In Corona de Camargo v.
Schon, supra, the Supreme Court determined that there was no prejudice when the motion to
dismiss was converted into a motion for summary judgment without notice to the opposing party,
but the motion to dismiss stated that the claim was barred by the statute of limitations and the
parties were given an opportunity to present argument and evidence relevant to the statute of
limitations issue. Id.
        In the present case, there is nothing in our record which explicitly demonstrates that
Tillman was given notice by the court prior to the hearing that Hanson’s motion to dismiss was
going to be converted to a motion for summary judgment. However, in his motion to dismiss, filed
more than 2 months prior to the hearing, Hanson specifically requested that the district court
convert the hearing from a hearing on a motion to dismiss to a hearing on a motion for summary
judgment. Tillman thus had notice of Hanson’s request. In addition, at the hearing, Tillman stated
that she was providing evidence in opposition to summary judgment. Such a statement indicates
Tillman’s awareness, prior to the hearing, that the hearing would be evidentiary in nature.
Moreover, Hanson’s motion to dismiss was focused almost entirely on the statute of limitations
issue. Tillman also focused her presentation to the court on the statute of limitations issue. She was
notified of the statute of limitations issue in the motion to dismiss and was put on notice to provide
facts and evidence to oppose this issue.
        In her brief on appeal, Tillman asserts that the district court did not give her a reasonable
opportunity to present evidence outside of her pleading. However, Tillman’s assertion is not



                                                -5-
supported by the record. The court received three of Tillman’s exhibits over the objections of
opposing counsel and directed that the remaining three exhibits be filed into the case file. This
included her unsworn declarations that she submitted with respect to intentional misrepresentation,
intentional omission of material fact evidence, constructive fraud, her motion for equitable
estoppel, and motion for equitable tolling of the statute of limitations. The court also gave Tillman
the opportunity to present additional evidence.
        In sum, we do not find that the court committed plain error in converting the hearing on a
motion to dismiss to a hearing on a motion for summary judgment. Tillman was notified in the
motion to dismiss that Hanson was seeking to convert the motion to summary judgment and that
the only issue related to the statute of limitations. Tillman was given an opportunity to present
evidence and argument as to the statute of limitations issue that was brought up in the motion to
dismiss.
                                          CONCLUSION
       For the reasons stated above, the decision of the district court is affirmed.
                                                                                         AFFIRMED.




                                                -6-